Citation Nr: 1713970	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  11-23 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for high frequency hearing loss.

2.  Entitlement to an increased rating for residuals of a right foot crushing injury ("right foot disability"), rated as 10 percent disabling for the period of appeal prior to August 13, 2014; and 30 percent disabling from August 13, 2014 to January 13, 2015.

3. Entitlement to an extension of the temporary total rating beyond March 31, 2015 for the right foot disability.

4.  Entitlement to an increased rating for a right foot disability, rated as 30 percent disabling from April 1, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to July 1971, including service in Vietnam.  He was awarded a Bronze Star Medal and an Air Medal with "V" device, among other decorations, for his service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued noncompensable (zero percent) ratings for high frequency hearing loss and the right foot disability.  

In June 2011, the RO increased the rating for high frequency hearing loss to 20 percent and increased the rating for right foot disability to 10 percent, both effective March 10, 2010 (the date of the claims for increases).  In July 2015, the RO increased the rating for the right foot disability to 30 percent effective August 13, 2014; 100 percent from January 1 3, 2015 to March 31, 2015 based on surgical or other treatment necessitating convalescence; and 30 percent from April 1, 2015.  The 100 percent rating for the period between January 13 and March 31, 2015 is the maximum rating available; as such, this period of time is not on appeal.  The June 2011 and July 2015 rating decisions otherwise constitute partial grants of the benefits sought on appeal.  The issues therefore remain on appeal and are for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

In August 2014, the Veteran testified at a hearing before the undersigned at the RO, and a transcript of that hearing is of record.

The Board remanded the case in December 2014 for further development.  The AOJ was instructed to obtain updated VA treatment records and schedule the Veteran for VA examinations to determine the severity of the hearing loss and right foot injury.  Treatment records were subsequently associated with the claims file, and the Veteran had VA examinations in June 2015 and March 2016.  The Board is therefore satisfied that there has been substantial compliance with the remand's directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to an extension of the temporary total rating beyond March 31, 2015 and entitlement to an increased rating for the right foot disability for the period of appeal from April 1, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire period of appeal, the Veteran's hearing loss has manifested by no more than Level IV hearing acuity in the right ear and Level V hearing acuity in the left ear based on puretone threshold average and speech discrimination.

2.  For the entire period of appeal, the Veteran's hearing loss has manifested by no more than Level V hearing acuity in the right ear and Level V hearing acuity in the left ear based only on puretone threshold average.

3.  For the period of appeal prior to August 13, 2014, the evidence is in equipoise on whether the Veteran's right foot disability was moderately severe.

4.  For the period of appeal from July 30, 2010, the Veteran's right foot disability has manifested by unilateral metatarsalgia.

5.  For the period of appeal from August 13, 2014 to January 12, 2015, the Veteran's right foot disability was severe.

6.  For the period of appeal from January 7, 2015, the Veteran's right foot disability has manifested by 5th toe hammer toe.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 20 percent for high frequency hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  For the period of appeal prior to August 13, 2014, resolving all reasonable doubt in the Veteran's favor, the criteria for a rating of 20 percent for the right foot disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2016).

3.  For the period of appeal from July 30, 2010, the criteria for a separate 10 percent rating for right foot metatarsalgia have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5279 (2016).

4.  For the period of appeal from August 13, 2014 to January 12, 2015, the criteria for a rating in excess of 30 percent for the right foot disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2016).

5.  For the period of appeal from January 7, 2015, the criteria for a separate noncompensable rating for right foot 5th toe hammer toe have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5282 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in March 2010, prior to the adjudication of the claims.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claims for increased ratings, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).
                                                                                                                                                                                                                                                                                                                             
The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering the issues on their merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs), VA medical records, and private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the claims. 

The Veteran underwent VA examinations in April 2010, June 2010, March 2013, March 2015, June 2015, and April 2016 to obtain medical evidence regarding the nature and severity of the disabilities.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinion is provided as the severity of the disabilities.  As such, the Board finds that the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson,  21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, and no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

II.  Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38  U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. §§ 3.321(a), 4.1, 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

III.  Hearing Loss

The Veteran contends that his hearing loss is worse than it is currently rated.  See the March 2010 statement; August 2010 notice of disagreement; August 2011 VA Form 9.

Where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d). 

Table VI
Numeric designation of hearing impairment based on puretone threshold average and speech discrimination.

% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Table VIA
Numeric designation of hearing impairment based only on puretone threshold average: 

0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

The findings for each ear from either Table VI or Table VIA, are then applied to Table VII (Percentage Evaluations for Hearing Impairment) to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e). 
Table VII
Percentage evaluation for hearing impairment (diagnostic code 6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VIII
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I

The Veteran was afforded a VA audiological examination in April 2010.  His puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
average
RIGHT EAR
10
70
75
80
59
LEFT EAR
10
70
70
75
56

Speech recognition ability was 92 percent in the right ear and 92 percent in the left ear.

The Veteran had another VA audiological examination in June 2010.  His puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
average
RIGHT EAR
10
65
65
80
55
LEFT EAR
10
65
65
75
54

Speech recognition ability was 96 percent in the right ear and 92 percent in the left ear.

VA treatment records indicate that in July 2010, the Veteran was provided with hearing aids.  In February 2011, the Veteran reported that he was not doing well with the hearing aids relative to speech understanding.

In April 2014, the Veteran was seen by VA audiology for evaluation of his hearing aids.  The treatment record indicates that there were no significant changes in hearing since the last evaluation.  In November 2014, the Veteran reported that he could not hear his doorbell ring at home and that he had to turn up his television louder.  

In August 2014, the Veteran testified in a Board hearing that his hearing had worsened, and that he had been issued more powerful hearing aids 3-4 months prior.  He indicated that hearing was particularly difficult when there was background noise.

The Veteran was afforded a third VA audiological examination in June 2015.  His puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
average
RIGHT EAR
20
60
70
80
58
LEFT EAR
15
65
60
75
54

Speech recognition ability was 96 percent in the right ear and 96 percent in the left ear.  The examiner indicated that the puretone test results were valid and the speech discrimination scores were appropriate for the Veteran.  The examiner noted that there no significant differences between the examination results and previous audiograms performed in March 2010, June 2010, and April 2014; rather, there were normal test-retest variability thresholds observed.  The examiner opined that the Veteran's hearing loss had not changed and was stable.

The Veteran was afforded a fourth and most recent VA audiological examination in March 2016.  His puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
average
RIGHT EAR
25
70
85
85
66
LEFT EAR
25
75
75
80
64

Speech recognition ability was 76 percent in the right ear and 74 percent in the left ear.  The examiner indicated that the puretone test results were valid and the speech discrimination scores were appropriate for the Veteran.  The examiner noted that

In sum, results of the VA examinations translate to, at worst, Level IV hearing loss in the right ear and Level V hearing loss in the left ear when applied to Table VI of the rating schedule (puretone threshold average and speech discrimination).  When applied to Table VIA (only puretone threshold average), results of the VA examinations translate to, at worst, Level V hearing loss in the right ear and Level V hearing loss in the left ear.  This level of hearing loss warrants a 20 percent rating and no higher under Table VII of the rating schedule.  Therefore, a disability rating in excess of 20 percent is not warranted under Diagnostic Code 6100 for any period of the appeal.  See 38 C.F.R. § 4.85, Diagnostic Code 6100. 

The Board considered the provisions for paired organs under 38 C.F.R. § 3.383; however as neither ear's hearing loss is compensable to a degree of 10 percent or more, this regulation does not apply.  38 C.F.R. § 3.383 (a)(3).  Because the preponderance of the evidence weighs against the claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  

IV.  Right Foot Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id. 

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In this case, the Veteran's right foot injury is rated under Diagnostic Code 5284, for other foot injuries.  Under this diagnostic code, a 10 percent evaluation is provided for a "moderate" foot injury.  A 20 percent evaluation is provided for a "moderately severe" foot injury.  A 30 percent evaluation is provided for a "severe" foot injury.  The Note to Diagnostic Code 5284 indicates that a maximum 40 percent rating will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a. 

"Loss of use of a foot" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of balance, propulsion, etc., which could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 4.63.  Under 38 C.F.R. 4.63, what constitutes loss of use of a foot includes extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal nerve and consequent footdrop, equally well served by amputation. 

VA's General Counsel stated that Diagnostic Code 5284 is a more general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, the VA General Counsel concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40, 4.45, and the DeLuca case.  See VAOPGCPREC 9-98.

Period of Appeal Prior to August 13, 2014

The Veteran's right foot disability his been rated by the RO as 10 percent disabling for this period of the appeal.  After careful review, the Board finds that for this period of the appeal, the evidence is in equipoise on whether the Veteran's right foot disability was moderately severe.  Such impairment warrants a 20 percent rating under Diagnostic Code 5284.

The Veteran was afforded a VA examination of his right foot in April 2010.  He reported that on a scale of 1 to 10 (with 10 being the highest), his pain level was a 6, and it was located along the dorsum and lateral aspect of the foot.  He also reported swelling and clicking/popping.  There was no giving way or flare-ups that caused him to seek bedrest, and he did not use any braces or orthopedic assistive devices.  The Veteran used over-the-counter ibuprofen, which provided no relief.  The examiner noted that the Veteran's gait was slightly antalgic, and he had a well-healed dorsal foot scar over the second metatarsal that was 7cm by 0.3cm.  The scar was highly mobile and not adhered to the underlying tissue.  There was no subcutaneous tissue loss, keloid formation, or hypertrophy, and the scar did not restrict motion.  The Veteran's right little toe was floppy, but there was no swelling.  There was tenderness to palpation along the dorsum of the right foot and the lateral aspect at the 5th metatarsal.  There was also no skin or vascular changes, hallux (big toe) valgus, or evidence of hammertoes, high arch, clawfoot, or other deformity.  X-rays showed no acute fractures or dislocations, deformed 2nd to 5th metatarsal shafts consistent with old fractures, which were solidly healed and with no joint extension.  There were no acute bony changes or bony erosions, and no calcaneal spurs.  The examiner assessed the Veteran as having a healed right foot fracture with residual deformity by x-ray.

VA treatment records indicate that on July 30, 2010, the Veteran reported that his right foot pain was getting worse.  He was referred to podiatry.  In an August 2010 podiatry consultation, the Veteran was assessed as having diabetes mellitus with traumatic induced neuropathy and floppy right 5th digit.  He was advised to splint his toe, and was prescribed gabapentin and Biofreeze.  In December 2010, a podiatrist indicated that the Veteran had not had much relief since the last visit.  

In May 2011, the Veteran was found to have neuroma of the 3rd intermetatarsal space.  In December 2011, the Veteran was noted to have thin fat padding of the right foot and tender plantar metatarsal heads.  He was assessed as having metatarsalgia.  Armstrong orthotics were ordered and he was prescribed Mobic.  

The Veteran's VA podiatrist noted in August 2012 that the Veteran had post-traumatic neuralgia/neuropathy of the 2nd dorsum and post-traumatic formation of mets.  X-rays also showed changes of the 5th toe that were secondary to prior surgery or old erosive changes of the proximal interphalangeal joint.  In October 2012, the Veteran was additionally noted to have arthritis of the 1st metatarsophalangeal (MTP).  He had an injection of Celestone in the 1st MTP.  In November 2012, the Veteran had an injection of Euflexxa into the 1st MTP, and in December 2012 he had another injection of Celestone.    

In a March 2013 VA examination of the right knee, the Veteran reported that he had pain, weakness, and decreased function of the right foot, and that the foot had previously caused him to fall down stairs and injure his right knee.  (The Board notes that the Veteran is service-connected for a right knee disability as secondary to the right foot disability, which is not on appeal.)  The Veteran asserted that he was unable to bear weight completely on his right foot, had a walking brace to assist him, and walked on the outside of his foot.  The examiner indicated that the Veteran wore a full lower extremity brace that enclosed the entire right foot and went up to the right knee, due to right knee problems and right foot instability.  The examiner also noted that the Veteran used a walker to reduce his chance of falling and provide stability for his abnormal gait caused by his right knee and right foot conditions.  

In April 2013, the Veteran was fitted with Boss boots.  On the right side, there was an added Morton's extension and spacer, and there were bilateral inserts.

In sum, the Board finds that for the period of appeal prior to August 13, 2014, the Veteran's right foot disability more nearly approximated moderately severe symptoms, including  pain, pain on weight-bearing, an antalgic gait, and floppy 5th toe.  Such symptoms warrant a 20 percent rating under Diagnostic Code 5284.  Thus, the Board also finds that the weight of the lay and medical evidence does not demonstrate severe residuals that would warrant a 30 percent rating for this period of the appeal.  To that end, there was no evidence of marked deformity of the foot, or any other foot condition aside from metatarsalgia, which will be addressed separately.  Moreover, the Board finds it significant that, as will be discussed in detail below, that in an August 13, 2014 private treatment record, the Veteran reported recently worsened symptoms and he was diagnosed with severe traumatic degenerative joint disease (DJD) for the first time.

The Board has also considered whether higher or separate ratings may be assigned under other diagnostic codes at any point during this period of appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284.  The Board finds no basis on which to assign a higher or separate evaluation for the Veteran's right foot disability under Diagnostic Codes 5276 (acquired flatfoot), 5277 (weak foot, bilateral), 5278 (acquired claw foot [pes cavus]), 5280 (hallux valgus, unilateral), 5281 (hallux rigidus, unilateral, severe), 5282 (hammer toe), or 5283 (malunion or nonunion of the tarsal or metatarsal bones) during this period of the appeal.  See 38 C.F.R. § 4.71a.  In this regard, the Board notes there is no medical evidence of  acquired flatfoot, weak foot, claw foot, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones.  The April 2010 VA examiner specifically noted that the Veteran did not have hallux valgus, or evidence of hammertoes, high arch, clawfoot, or other deformity.  In addition, VA treatment records indicate that the Veteran was seen for right foot problems on many occasions during this period of appeal, and flatfoot, weak foot, claw foot, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones were not listed in the treatment records.

The Board does, however, find that a separate rating of 10 percent under Diagnostic Code 5279 is warranted for the right foot metatarsalgia for the period of appeal from July 30, 2010, which is the earliest evidence of symptoms or diagnosis.  Ten percent is the maximum schedular rating under this diagnostic code.  

Period of Appeal from August 13, 2014 to January 12, 2015

The Veteran's right foot disability his been rated by the RO as 30 percent disabling for this period of the appeal.  After careful review, the Board finds that for this period of the appeal, the Veteran's right foot disability was severe.  Such impairment warrants a 30 percent rating under Diagnostic Code 5284.  

On August 13, 2014, the Veteran was seen by a private orthopedist, Dr. B.C., for severe right foot pain.  The Veteran indicated that he was "just getting to the point" where his right foot burned, ached, hurt, and felt like there were things protruding all around it.  He stated that it was hard to put a shoe on and his big toe joint was hurting badly and quit moving from the middle of the foot down.  Upon physical assessment, the Veteran's right ankle had normal muscle strength and range of motion, with intact Achilles and patella reflexes.  There was extreme pain on palpation throughout the ball of the foot across the metatarsal area back to the tarsal-metatarsal joint around the first and second.  There was a large palpable exostosis of the 2nd metatarsal in the mid-shaft, and the 1st metacarpophalangeal joint (MPJ) had very limited motion with crepitus and pain throughout the entire range of motion and pain on palpation of the entire joint.  X-rays showed severe traumatic DJD.  Dr. B.C. indicated that surgery would not likely help, other than a possible 1st MPJ fusion in the future.  He was given a prescription for functional orthotics.  

In August 2014, the Veteran testified in a Board hearing that his right foot disability had worsened since his last VA examination in April 2010, and that he was in severe pain.  He stated that he usually had a walker but did not bring it to hearing with him because of the metal detectors.  The Veteran asserted that he had flare-ups when he did things like mowing the lawn, and that he could not climb or do a lot of walking.  He stated that he could not ever be barefoot and that he had to tape his little toe to the next toe to get a sock on because it would otherwise bend backward.  

On January 7, 2015, the Veteran reported to Dr. B.C. that his right foot was "killing him."  He stated that his 5th toe and big toe were the worst, and that the orthotics were not helping the pain.  Dr. B.C. noted that the right 5th toe was floppy, rolling around, and could be moved 90 degrees out, up, or down.  The Veteran was noted to have right 5th hammer toe, and was scheduled for an MPJ fusion surgery.  

In sum, the Board finds that for the period of appeal from August 13, 2014 to January 12, 2015, the Veteran's right foot disability more nearly approximated severe symptoms, including  pain, pain on weight-bearing, an antalgic gait, floppy 5th toe, severe DJD, and scheduled fusion surgery.  Such symptoms warrant a 30 percent rating under Diagnostic Code 5284.  Thus, the Board also finds that the weight of the lay and medical evidence does not demonstrate severe residuals that would warrant a 40 percent rating for this period of the appeal.  To that end, there was no evidence that the Veteran had actual loss of use of the right foot.  Although the Veteran had extreme pain to palpation, he retained the ability to walk for short distances.  In addition, although activities such as mowing the lawn caused flare-ups, he retained at least some ability to use his foot.

The Board has also considered whether separate ratings may be assigned under other diagnostic codes at any point during this period of appeal and finds that a separate noncompensable rating for right foot 5th toe hammer toe is warranted under Diagnostic Code 5282 is warranted for the period of appeal from January 7, 2015.  

The Board finds no basis on which to assign a separate evaluation for the Veteran's right foot disability under Diagnostic Codes 5276 (acquired flatfoot), 5277 (weak foot, bilateral), 5278 (acquired claw foot [pes cavus]), 5280 (hallux valgus, unilateral), 5281 (hallux rigidus, unilateral, severe), or 5283 (malunion or nonunion of the tarsal or metatarsal bones).  See 38 C.F.R. § 4.71a.  In this regard, the Board notes there is no medical evidence of  acquired flatfoot, weak foot, claw foot, hallux valgus, hallux rigidus, or malunion or nonunion of the tarsal or metatarsal bones.  Treatment records dated during period of the appeal are silent for mention of flat foot, weak food, claw foot, hallux valgus, hallux rigidus, or malunion or nonunion of the tarsal or metatarsal bones.

V.  Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disability for the period of appeal prior to January 13, 2015 that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain, pain on weight-bearing, an antalgic gait, floppy 5th toe, and severe DJD, are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he did not have any symptoms from his service-connected disability that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

A rating in excess of 20 percent high frequency hearing loss is denied.

For the period of appeal prior to August 13, 2014, a rating of 20 percent for the right foot disability under Diagnostic Code 5284 is granted, subject to the regulations controlling disbursement of VA monetary benefits.

For the period of appeal from July 30, 2010, a separate rating of 10 percent for right foot metatarsalgia under Diagnostic Code 5279 is granted, subject to the regulations controlling disbursement of VA monetary benefits.

For the period of appeal from August 13, 2014 to January 12, 2015, a rating in excess of 30 percent for the right foot disability under Diagnostic Code 5284 is denied.

For the period of appeal from January 7, 2015, a separate noncompensable rating for right foot 5th toe hammer toe under Diagnostic Code 5282 is granted, subject to the regulations controlling disbursement of VA monetary benefits.


REMAND

In July 2015, as noted in the Introduction, the RO granted a temporary 100 percent rating for the right foot disability from January 13, 2015 to March 31, 2015 based on surgical or other treatment necessitating convalescence; and 30 percent from April 1, 2015.  The Veteran submitted a notice of disagreement with the convalescence period in September 2015.  A Statement of the Case (SOC) has not yet been issued.  

Any potential extension to the convalescence period may affect the claim for an increased rating for the right foot disability for the period of appeal from April 1, 2015.  In addition, the Board notes that the Veteran had a second right foot surgery in September 2015, and it is unclear whether convalescence was required.  Any potential additional grant of a convalescence period may also affect the claim for an increased rating for the right foot disability for the period of appeal from April 1, 2015.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of an increased rating for the right foot disability for the period of appeal from April 1, 2015 must therefore be deferred until the intertwined issue is resolved or prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

Adjudicate the issue of an extension of the convalescence period granted for the Veteran's January 2015 right foot surgery, to include whether convalescence is warranted for a subsequent surgery in September 2015.  The Veteran should be advised of the time limit in which to file a Substantive Appeal.  Then, if an appeal is timely perfected, the issues should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


